02-10-284-CV



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-10-00284-CV
 
 



In the Interest of J.T.
  aka J.C.E.F.-T., a Child


 


 



 
 
----------
FROM THE 323rd District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
         
Appellant N.F. appeals from the trial court’s order
terminating her parental rights to her son J.T., also
known as J.C.E.F.-T.  After a bench trial, the trial court found by clear
and convincing evidence that Appellant (1) engaged in conduct or knowingly
placed the child with persons who engaged in conduct which endangered the
physical or emotional well-being of the child and (2) knowingly placed or
knowingly allowed the child to remain in conditions or surroundings which
endangered his physical or emotional well-being.[2]  The trial court also found that
termination of the parent-child relationship would be in the child’s best
interest.[3]
         
Appellant’s court-appointed appellate counsel has filed a motion to withdraw
and Anders brief in support, stating that after diligently reviewing the
record, he believes that any appeal by Appellant would be frivolous.[4]  Appellant’s appointed counsel’s
brief meets the requirements of Anders by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds of
error to be advanced on appeal.[5] 
Although given the opportunity, neither Appellant nor the Texas Department of
Family and Protective Services filed a response to the
Anders brief.
         
As the reviewing appellate court, we must conduct an independent evaluation of
the record to decide whether counsel is correct in determining that Appellant’s
appeal is frivolous.[6] 
Having carefully reviewed the record and appellate brief, we agree with
Appellant’s counsel that her appeal is frivolous and without merit.  We
find nothing in the record that might arguably support the appeal.[7]
         
Accordingly, we grant Appellant’s counsel’s motion to withdraw and affirm the
trial court’s judgment.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, WALKER, and MCCOY, JJ.
 
DELIVERED:  March 10,
2011







[1]See
Tex. R. App. P. 47.4.


[2]See
Tex. Fam. Code Ann. § 161.001(1)(D), (E) (Vernon Supp.
2010).


[3]See
id. § 161.001(2).


[4]See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).


[5]See
In re D.D., 279 S.W.3d
849, 850 (Tex. App.—Dallas 2009, pet. denied).


[6]See
id.; see also Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).


[7]See
D.D., 279 S.W.3d at
850; see also Bledsoe v. State, 178 S.W.3d
824, 827 (Tex. Crim. App. 2005).